Title: To George Washington from Major Apollos Morris, 29 May 1777
From: Morris, Apollos
To: Washington, George

 

Sir
Philadelphia May 29th 1777

My knowledge of Coll Tillingmans departure was too late to give me time to reexamine my letter. The leave therein was therefore too bald for the dictates of my heart or understanding, when speaking to a person whose character I revere, whose justly exalted Station demands respect from every one & to whom I look on myself as oblig’d by Tyes of gratitude for the Confidence shewn as well as for the honourable offer made to me.
Be pleased therefore to construe what I said, however express’d, as spoken for myself, at least not to imply Censure on any with whom you may be connected. They are not tyed by Professions nor by Feelings such any man must have had, who consider’d himself The Enemy of the Ministry rather than of the Nation, on seeing things precipitated to the unexpected Situation in which I found them on my arrival.
Had Genl Forman, to whom I wrote a Fortnight ago; to know if these Answers from York were come, answer’d in the Negative or had they been different, twas my fix’d intention to have gone and ask’d for such employ as you should have deem’d proper.
The Questions I ask’d shew I never mean’d to abandon American Liberty, but was oblig’d to fix my Ideas of Right & wrong by what I express’d in Print. The mode of Civil Liberty which the people choose seems to be now wholly in their own power.
Of all my expectations none would have given me greater happiness than being near your person. But cannot find how these letters leave it in my power. But I shall always deem the favour you have shewn me an honour to Sir with greatest respect Yr most humble & obedient servt

Apollos Morris

